Exhibit 10.2

 

MACKINAC FINANCIAL CORPORATION

2012 INCENTIVE COMPENSATION PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

MACKINAC FINANCIAL CORPORATION, a Michigan corporation (the “Company”), as
permitted by the Mackinac Financial Corporation 2012 Incentive Compensation Plan
(the “Plan”), hereby grants to the individual named below (the “Participant”), a
Restricted Stock Award (this “Award”) for the number of shares of the Company’s
Common Stock set forth below (the “Restricted Stock”), subject to the terms and
conditions of the Plan and this Restricted Stock Award Agreement (this
“Agreement”).

 

Unless otherwise defined in this Agreement, capitalized terms used in this
Agreement shall have the meanings set forth in the Plan.  The term “Service
Provider” as used in this Agreement means an individual actively providing
services to the Company or a Subsidiary of the Company.

 

(a)                                 NOTICE OF RESTRICTED STOCK AWARD.

 

Participant:

 

Date of Agreement:

 

Grant Date:

 

Number of Shares of Restricted Stock in Award:

 

(b)                                 GRANT OF RESTRICTED STOCK.  The Company
hereby grants to the Participant (who, pursuant to this Award is a Participant
in the Plan) the number of shares of Restricted Stock set forth above.  The
Restricted Stock granted under this Agreement is payable only in shares of
Common Stock of the Company.  Notwithstanding anything to the contrary anywhere
else in this Agreement, the Restricted Stock in this Award is subject to the
terms, definitions and provisions of the Plan, which are incorporated by
reference into this Agreement.

 

(c)                                  VESTING.  The Restricted Stock will vest in
[        ] equal installments on the [        ] anniversaries (each respective
[        ],[        ],[        ] and [        ]-year period, a “Period of
Restriction”) of the Grant Date, subject to the Participant’s continued status
as a Service Provider through the end of each such Period of Restriction.

 

(d)                                 TERMINATION OF SERVICES; FORFEITURE.
 Notwithstanding any other provision of this Agreement:

 

Section 1.                                          Termination for Any Reason
(Other than Death, Disability, or Retirement).  Any unvested shares of
Restricted Stock subject to this Award shall be immediately canceled and
forfeited if the Participant’s services with the Company or a Subsidiary are
terminated for any reason (other than for death, Disability or Retirement as
described below).

 

Section 2.                                          Death; Disability.  If the
Participant ceases to be a Service Provider prior to the end of any Period of
Restriction as a result of the Participant’s death or Disability, the
Participant shall fully vest in the shares of Restricted Stock subject to this
Award.

 

1

--------------------------------------------------------------------------------


 

Section 3.                                          Retirement.  If the
Participant ceases to be a Service Provider as a result of the Participant’s
Retirement prior to the end of any Period of Restriction, the Participant shall
continue to vest in such shares of Restricted Stock as if the Participant
continued to be a Service Provider; provided, however, that if the Participant
shall cease to be Retired (as such term is defined in the Plan) at any time any
shares of Restricted Stock that remain subject to any Period of Restriction
shall be immediately canceled and forfeited as of the date the Participant
ceases to be Retired.  For purposes of this Agreement, “Retirement” shall mean
the Participant’s resignation from the Company on or after the date upon which
the Participant has attained at least sixty-five (65) years of age.

 

The Company retains the right to accelerate the vesting of all or a portion of
the shares of Restricted Stock subject to this Award.

 

(e)                                  CHANGE IN CONTROL.  Upon the occurrence of
a Change in Control, the Participant shall fully vest in the shares of
Restricted Stock subject to this Award.

 

(f)                                   SECTION 83(B).  If the Participant
properly elects (as required by Section 83(b) of the Code) within thirty (30)
days after the issuance of the Restricted Stock to include in gross income for
federal income tax purposes in the year of issuance the Fair Market Value of
such shares of Restricted Stock, the Participant shall pay to the Company or
make arrangements satisfactory to the Company to pay to the Company upon such
election, any federal, state or local taxes required to be withheld with respect
to the Restricted Stock. If the Participant shall fail to make such payment, the
Company shall, to the extent permitted by law, have the right to deduct from any
payment of any kind otherwise due to the Participant any federal, state or local
taxes of any kind required by law to be withheld with respect to the Restricted
Stock. The Participant acknowledges that it is the Participant’s sole
responsibility, and not the Company’s, to file timely and properly the election
under Section 83(b) of the Code and any corresponding provisions of state tax
laws if the Participant elects to make such election, and the Participant agrees
to provide the Company with a copy of any such election within ten (10) calendar
days of making such an election.

 

(g)                                  ADJUSTMENTS.  In the event of any stock
dividend, reclassification, subdivision or combination, or similar transaction
affecting the Restricted Stock covered by this Award, the rights of the
Participant will be adjusted as provided in Section 4 of the Plan.

 

(h)                                 RIGHTS AS SHAREHOLDER.  Except for the
potential forfeitability of the Restricted Stock before the lapse of
restrictions set forth in Section 3 above, the Participant has all rights of a
shareholder (including voting and dividend rights) commencing on the date of the
Company’s book entry evidencing the grant of Restricted Stock under this
Agreement.  With respect to any dividends that are paid with respect to the
Restricted Stock between the date of this Agreement and the end of any
applicable Period of Restriction, such dividends (whether payable in cash or
shares) shall be subject to the same restrictions as the Restricted Stock,
including any forfeiture provisions described in Section 4 above.

 

(i)                                     NON-TRANSFERABILITY OF AWARD.  Except as
described below, this Award and the shares of Restricted Stock subject to this
Award may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, or disposed of in any manner other than by will

 

2

--------------------------------------------------------------------------------


 

or by the laws of descent or distribution until the termination of the
applicable Period of Restriction.  Any attempt to sell, transfer, pledge,
assign, or otherwise alienate or hypothecate, or dispose of in any manner any of
the Restricted Stock contrary to the terms of this Agreement and/or the Plan
shall be null and void and without legal effect.

 

(j)                                    TAX WITHHOLDING.  The Participant hereby
agrees that the Participant shall make appropriate arrangements with the Company
for such income and employment tax withholding as may be required of the Company
under applicable U.S. federal, state or local law on account of this Award.  The
Participant may satisfy the obligation(s), in whole or in part, by electing
(a) to make a payment to the Company in cash, by check or by other instrument
acceptable to the Company, (b) to have the Company withhold a number of shares
which would otherwise be issued pursuant to this Agreement having a value not
greater than the amount required to be withheld (such number may be rounded up
to the next whole share), or (c) by any combination of (a) and (b).  The value
of shares to be withheld shall be based on the Fair Market Value of a share of
the Company’s Common Stock as of the date the amount of tax to be withheld is to
be determined.

 

(k)                                 THE PLAN; AMENDMENT.  The Restricted Stock
is subject in all respects to the terms, conditions, limitations and definitions
contained in the Plan.  In the event of any discrepancy or inconsistency between
this Agreement and the Plan, the terms and conditions of the Plan shall
control.  The Committee shall have the right, in its sole discretion, to modify
or amend this Agreement from time to time in accordance with and as provided in
the Plan. This Agreement may also be modified or amended by a writing signed by
both the Company and the Participant. The Company shall give written notice to
the Participant of any such modification or amendment of this Agreement as soon
as practicable after the adoption thereof.

 

(l)                                     RIGHTS OF PARTICIPANTS; REGULATORY
REQUIREMENTS.  Without limiting the generality of any other provision of this
Agreement or the Plan, Articles 13 and 18 of the Plan pertaining to the
Participants’ rights and Regulatory Requirements are hereby explicitly
incorporated into this Agreement.

 

(m)                             NOTICES.  Notices hereunder shall be mailed or
delivered to the Company at its principal place of business and shall be mailed
or delivered to the Participant at the address on file with the Company or, in
either case, at such other address as one party may subsequently furnish to the
other party in writing.

 

(n)                                 GOVERNING LAW.  This Agreement is governed
by and construed in accordance with the laws of the State of Michigan,
notwithstanding conflict of law provisions.

 

(o)                                 TRANSFER OF PERSONAL DATA.  The Participant
authorizes, agrees and unambiguously consents to the transmission by the Company
(or any Subsidiary) of any personal data information related to the Restricted
Stock awarded under this Agreement for legitimate business purposes (including,
without limitation, the administration of the Plan). This authorization and
consent is freely given by the Participant.

 

(p)                                 COMPLIANCE WITH LAWS.  The issuance of the
Restricted Stock or unrestricted shares pursuant to this Agreement shall be
subject to, and shall comply with, any applicable

 

3

--------------------------------------------------------------------------------


 

requirements of any foreign and U.S. federal and state securities laws,
rules and regulations (including, without limitation, the provisions of the
Securities Act of 1933, as amended, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto. The Company shall not be obligated to issue the
Restricted Stock or any of the shares pursuant to this Agreement if any such
issuance would violate any such requirements.

 

(q)                                 BINDING AGREEMENT; ASSIGNMENT.  This
Agreement shall inure to the benefit of, be binding upon, and be enforceable by,
the Company and its successors and assigns. The Participant shall not assign
(except in accordance with Section 9 hereof) any part of this Agreement without
the prior express written consent of the Company.

 

(r)                                    HEADINGS.  The titles and headings of the
various sections of this Agreement have been inserted for convenience of
reference only and shall not be deemed to be a part of this Agreement.

 

(s)                                   COUNTERPARTS.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all of which shall constitute one and the same instrument.

 

(t)                                    SEVERABILITY.  The invalidity or
unenforceability of any provisions of this Agreement in any jurisdiction shall
not affect the validity, legality or enforceability of the remainder of this
Agreement in such jurisdiction or the validity, legality or enforceability of
any provision of this Agreement in any other jurisdiction, it being intended
that all rights and obligations of the parties hereunder shall be enforceable to
the fullest extent permitted by law.

 

(u)                                 ACQUIRED RIGHTS.  The Participant
acknowledges and agrees that: (a) the Company may terminate or amend the Plan at
any time; (b) the award of Restricted Stock made under this Agreement is
completely independent of any other award or grant and is made at the sole
discretion of the Company; (c) no past grants or awards (including, without
limitation, the Restricted Stock awarded hereunder) give the Participant any
right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.

 

(v)                                 BENEFICIARY DESIGNATION.  The Participant
hereby designates the following person(s) as the Participant’s beneficiary(ies)
to whom shall be transferred any rights under this Award which survive the
Participant’s death.  If the Participant names more than one primary beneficiary
and one or more of such primary beneficiaries die, the deceased primary
beneficiary’s interest will be apportioned among any surviving primary
beneficiaries before any contingent beneficiary receives any amount, unless the
Participant indicates otherwise in a signed and dated additional page.  The same
rule shall apply within the category of contingent beneficiaries.  Unless the
Participant has specified otherwise herein, any rights which survive the
Participant’s death will be divided equally among the Participant’s primary
beneficiaries or contingent beneficiaries, as the case may be.

 

4

--------------------------------------------------------------------------------


 

PRIMARY BENEFICIARY(IES)

 

Name

 

%

 

Address

 

 

 

 

 

 

 

(a)

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)

 

 

 

 

 

 

 

CONTINGENT BENEFICIARY(IES)

 

Name

 

%

 

Address

 

 

 

 

 

 

 

(a)

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)

 

 

 

 

 

 

 

In the absence of an effective beneficiary designation, the Participant
acknowledges that any rights under this Award which survive the Participant’s
death shall be rights of his or her estate.

 

SIGNATURE PAGE FOLLOWS

 

5

--------------------------------------------------------------------------------


 

This Agreement may be executed in two or more counterparts, each of which is
deemed an original and all of which constitute one document.

 

 

MACKINAC FINANCIAL CORPORATION

 

 

Dated:

 

, 

 

By:

 

 

Name:

 

Title:

 

THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS RESTRICTED STOCK
AWARD AGREEMENT, NOR IN THE MACKINAC FINANCIAL CORPORATION 2012 INCENTIVE
COMPENSATION PLAN, WHICH IS INCORPORATED INTO THIS AGREEMENT BY REFERENCE,
CONFERS ON THE PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUATION AS A SERVICE
PROVIDER OF THE COMPANY OR ANY PARENT OR ANY SUBSIDIARY OR AFFILIATE OF THE
COMPANY, NOR INTERFERES IN ANY WAY WITH THE PARTICIPANT’S RIGHT OR THE COMPANY’S
RIGHT TO TERMINATE THE PARTICIPANT’S SERVICE PROVIDER RELATIONSHIP AT ANY TIME,
WITH OR WITHOUT CAUSE AND WITH OR WITHOUT PRIOR NOTICE.

 

BY ACCEPTING THIS AGREEMENT, THE PARTICIPANT ACKNOWLEDGES RECEIPT OF A COPY OF
THE PLAN AND REPRESENTS THAT THE PARTICIPANT IS FAMILIAR WITH THE TERMS AND
PROVISIONS OF THE PLAN.  THE PARTICIPANT ACCEPTS THIS RESTRICTED STOCK AWARD
SUBJECT TO ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT.  THE PARTICIPANT
HAS REVIEWED THE PLAN AND THIS AGREEMENT IN THEIR ENTIRETY.  THE PARTICIPANT
AGREES TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR
INTERPRETATIONS OF THE COMMITTEE UPON ANY QUESTIONS ARISING UNDER THE PLAN OR
THIS AWARD.

 

Dated:

 

, 

 

By:

 

 

Name:

 

6

--------------------------------------------------------------------------------